DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I directed to claims 1-4, 11 and 13 in the reply filed on 10/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 19 (Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upward facing surface” of the busing, the “drive member bore” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 2-3 depict what appears to be the drive member bore as reference numeral 36 which is designated as the central bore of the thrust member (33).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (herein Ye) (US 2017/0241428).Regarding Claim 1:In Figures 1-4, Ye discloses a submersible well pump (ESP 11), comprising: a rotatable drive shaft (27) extending along a longitudinal axis (29) of the pump, the shaft (27) having a shaft groove (85); a plurality of pump stages (plurality of stages disclosed in paragraph [0025]), each of the stages comprising: a diffuser (31); an impeller (35) having an axially extending impeller groove (as mentioned in paragraph [0026] the impeller 35 has a tubular hub 39 that is keyed to drive shaft 27. This would require an axially extending groove in the impeller hub 39 to accommodate an axially extending key. This is further denoted in Figure 7 wherein the key 87 extends into the impeller hub 39); a bushing (43) fixed for non-rotation in the diffuser (see last line of paragraph [0026]), the bushing (43) having an upward facing surface (51); a thrust member (41) positioned to receive down thrust from the impeller (41 has a flange upper side 65 that receives down thrust from the impeller, see paragraph [0031]), the thrust member (41) having a lower side (67) in sliding rotating engagement with the upward facing surface of the bushing (see paragraph [0031]); the bushing  (43) and the thrust member (41) being of a harder material than the diffuser and the impeller (as mentioned in paragraph [0028], the bushing 43 and the thrust member 41 are formed from a harder material than the diffuser and the impeller); a drive member (49, 50) of a softer material than the material of the thrust member (as mentioned in paragraph [0030] the drive member 49/50 is formed from Teflon/glass or Teflon/PEEK/Rulon which is known to be softer than the tungsten carbide used for the thrust member 41), the drive member (49, 50) being in engagement with the thrust member (as seen in Figure 3) and having a drive member bore (depicted as 83 in Figures 3-4) through which the shaft extends (as seen in Figure 4), the drive member bore (83) having an axially extending drive member groove (81, 82); and a key (87) extending through the shaft groove (87 extends through 85 as seen in Figure 4) the impeller groove (not shown in Figure 2 but depicted in Figure 7 wherein the key 87 passes through impeller hub 39 and since the impellers 35 are the same between the different embodiments, this would apply to the embodiment shown in Figure 2 as well) and the drive member groove (81, 82) to cause the impeller and the thrust member to rotate with the shaft (see paragraph [0026]).Regarding Claim 2:In Figures 1-4, Ye discloses the submersible well pump (11), wherein: the thrust member (41) comprises an annular disk (flange 64 forms an annular disk as seen in Figure 3) having a central aperture (61, 71); and the drive member (49, 50) comprises an insert sleeve (sleeve depicted as 73 in Figure 3) secured in the central aperture of the thrust member (as seen in Figure 3, the sleeve 73 is secured in central aperture 61).Regarding Claim 3:In Figures 1-4, Ye discloses the submersible well pump (11), wherein: the thrust member (41) comprises an annular disk (flange 64 forms an annular disk as seen in Figure 3) having a central aperture (61, 71); and the drive member (49, 50) comprises an insert sleeve (sleeve depicted as 73 in Figure 3) rigidly secured in the central aperture of the thrust member (as seen in Figure 3, the sleeve 73 is secured in central aperture 61. Furthermore, as mentioned in paragraph [0033] the insert sleeve 73 may be rigidly secured to the central aperture 71 using an adhesive).Regarding Claim 11:In Figures 1-4, Ye discloses a submersible well pump (ESP 11), comprising: a rotatable drive shaft (27) extending along a longitudinal axis (29) of the pump, the shaft (27) having a shaft groove (85); a plurality of pump stages in the pump (plurality of stages disclosed in paragraph [0025]), each of the stages comprising: a diffuser (31); an impeller (35) having an axially extending impeller groove (as mentioned in paragraph [0026] the impeller 35 has a tubular hub 39 that is keyed to drive shaft 27. This would require an axially extending groove in the impeller hub 39 to accommodate an axially extending key. This is further denoted in Figure 7 wherein the key 87 extends into the impeller hub 39); a bushing (43) fixed for non-rotation in the diffuser (see last line of paragraph [0026]), the bushing (43) having an upward facing surface (51); a thrust member (41) having a central aperture (61, 71, 80) and a lower side (67) in sliding rotating engagement with the upward facing surface of the bushing (see paragraph [0031]); the bushing (43) and the thrust member (41) being of a harder material than the diffuser and the impeller (as mentioned in paragraph [0028], the bushing 43 and the thrust member 41 are formed from a harder material (tungsten carbide) than the diffuser and the impeller); a drive sleeve (49, 50) of a softer material than the material of the thrust member (as mentioned in paragraph [0030] the drive sleeve 49, 50 is formed from Teflon/glass or Teflon/PEEK/Rulon which is known to be softer than the tungsten carbide used for the thrust member 41), the drive sleeve (49, 50) secured to the thrust member within the central aperture of the thrust member (as seen in Figure 3, the sleeve 49, 50 is secured in central aperture 61, 71, 80. Furthermore, as mentioned in paragraph [0033] the drive sleeve 49 may be rigidly secured to the central aperture 71 using an adhesive. Similarly as mentioned in paragraph [0034]: “An adhesive may be employed to bond lower seal ring 50 in lower seal ring groove 80.”), the drive sleeve (49, 50)  having a drive sleeve bore (83) through which the shaft extends (see Figure 4), the drive sleeve bore (83) having an axially extending drive sleeve groove (81, 82), the drive sleeve having an upper end (77 in Figure 3) that is abutted by the impeller (impeller spacer tube 47 abuts the upper end 77) to transfer down thrust through the drive sleeve (see paragraph [0033]) and the thrust member to the bushing (since they are stacked as seen in Figure 3, the thrust will be transmitted from the drive sleeve 49 to the thrust member 41 to the bushing 43, see paragraph [0026]); and a key (87) in engagement with the shaft groove (87 engages 85 as seen in Figure 4) the impeller groove (not shown in Figure 2 but depicted in Figure 7 wherein the key 87 passes through impeller hub 39 and since the impellers 35 are the same between the different embodiments, this would apply to the embodiment shown in Figure 2 as well) and the drive sleeve groove (81, 82) to cause the impeller, the drive sleeve and the thrust member to rotate with the shaft (see paragraph [0026]).Regarding Claim 13:In Figures 1-4, Ye discloses a submersible well pump (ESP 11), wherein a lower end (50) of the drive sleeve is flush with the lower side of the thrust member (as seen in Figure 3, the lower end of the drive sleeve 50 is flush with the lower side of the thrust member 41).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 discloses the limitation: a lower end of the drive member is in sliding engagement with the upward facing surface of the bushing. This is not anticipated by Ye since Ye’s drive member’s lower end (79) cannot be in sliding engagement with the upward facing surface (51) of the bushing (43), since this upward facing surface (51) contacts the thrust member (41) directly, as seen in Figure 3. There would be no reasonable modification to Ye’s bearing structure in order to render this limitation as obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant ESPs with thrust bearing structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746